Citation Nr: 0712095	
Decision Date: 04/25/07    Archive Date: 05/01/07

DOCKET NO.  03-28 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
residuals of right foot frostbite.

2.  Entitlement to a rating higher than 10 percent for 
residuals of left foot frostbite.

3.  Entitlement to a compensable rating for residuals of a 
right ring finger disability. 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


INTRODUCTION

The veteran served on active duty from May 1980 to July 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 RO decision which granted an increased 10 
percent rating for both right and left foot frostbite, and 
denied a compensable rating for residuals of a right ring 
finger disability.  The veteran appeals for higher ratings 
for all conditions.  

In his September 2003 substantive appeal (VA Form 9) he 
requested that a Travel Board hearing be scheduled.  Hearings 
were scheduled for February 14, 2005 and June 28, 2005, but 
the veteran failed to appear at both hearings.

The Board notes that in written argument the veteran's prior 
representative has included an issue regarding whether the RO 
erred in recouping severance pay.  However, the Board finds 
that while the veteran referred to severance pay in his May 
2003 notice of disagreement, he did not indicate specific 
disagreement with anything related to recoupment of his 
severance pay, including the amount of the severance pay 
recoupment.  Thus, as there is no expressed disagreement 
regarding this issue, the issue is not one currently before 
the Board.   

In March 2006, the Board affirmed the RO's denial of issues 
one and two and remanded issue three for development.  The 
appellant appealed this case to the U.S. Court of Appeals for 
Veterans Claims (Court).  In November 2006, the VA General 
Counsel and the appellant's attorney filed a joint motion 
with the Court.  The Court approved the joint motion that 
month, vacating and remanding the Board's decision in this 
case. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion, regarding toenails, is 
unclear.

The veteran's service-connected residuals of right foot 
frostbite are currently rated as 10 percent disabling.  Under 
the criteria for rating residuals of cold injury, 38 C.F.R. § 
4.104, Diagnostic Code 7122, a 10 percent evaluation is 
warranted for cold injury residuals of arthralgia or other 
pain, numbness, or cold sensitivity.  For a 20 percent 
evaluation, there must be arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis) (emphasis added).

Upon review of the claims file, the Board finds that the only 
recent medical evidence of record which addresses the 
veteran's residuals of right foot frostbite is a February 
2003 VA examination.  This is not in dispute.  This 
examination notes that the veteran currently had a rash 
around the heels of his feet and they were painful during 
cold weather.  He treated his feet with steroid creams.  He 
occasionally had problems keeping his feet warm.  

On physical examination, there was no palpable tenderness of 
the feet.  Color was normal and no edema was noted.  The feet 
were slightly cool to touch.  There was no atrophy and no 
ulcerations.  The feet were dry with normal texture.  There 
was a slight decrease in hair growth from the ankles down.  
There was a fungal infection of the toenails.  There was no 
scar associated with this, and the veteran was intact 
neurologically.  There were no joint deformities, problems 
with the joints, or vascular changes.  The examiner's 
diagnosis was a history of cold exposure with residual 
effects of intolerance of cold weather which required extra 
protection and a rash around the feet.

In March 2006, the Board noted that the examination indicates 
the presence of a fungal infection of the toenails.  The 
Board found that this could not be found to be equivalent to 
"nail abnormalities" as no nail abnormalities are indicated 
within the report.  

The parties of the joint motion appear to believe that a 
fungal infection of the toenails is equivalent to "nail 
abnormalities".  However, the post-service medical record 
fails to indicate that the fungal infection has caused a nail 
abnormality or that it should be considered a nail 
abnormality unto itself.

The Board believes that is must remand this case in order to 
address the concerns of the Court regarding a toenail.  

The Board also requests the actions it requested in March 
2006 regarding the right ring finger be implemented by the 
RO. 

Accordingly, the case is REMANDED for the following action:

1.  If it has not already done so, the RO 
should furnish the veteran with a 
statement of the case on the issue of 
entitlement to a compensable rating for 
residuals of a right ring finger 
disability.  It should afford the veteran 
the applicable time in which to perfect 
his appeal and proceed accordingly.

2.  The Board asks the RO to have the 
veteran's feet evaluated to determine the 
following questions:

(a)	Does the veteran currently have 
fungal infection of the toenails on 
both feet?
(b)	Does the veteran have "nail 
abnormalities" of either foot?
(c)	What is the current nature and 
extent of the veteran's residuals of 
bilateral foot frostbite?

3.  If the appellant fails to report to the 
scheduled examination, the RO should obtain 
and associate with the record copies of any 
notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

4.  The RO must also review the claims file 
to ensure that any additional notification 
and development required by the VCAA has 
been accomplished.  

3.  Regarding the two issues now before the 
Board, if any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate supplemental SOC (to include 
citation to all additional legal authority 
considered, and all clear reasons and bases 
for the RO's determinations), and afford 
them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



